DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS
Claim 1, at line 10, replace “a battle” with --the battle--.
Claim 1, at line 11, replace “a virtual space” with --the virtual space--.
Claim 1, at line 12, replace “a battle game” with --the battle game--.
Claim 15, at line 7, replace “a battle” with --the battle--.
Claim 15, at line 8, replace “a virtual space” with --the virtual space--.
Claim 15, at line 9, replace “a battle game” with --the battle game--.
Claim 16, at line 7, replace “a battle” with --the battle--.
Claim 16, at line 8, replace “a virtual space” with --the virtual space--.
Claim 16, at line 9, replace “a battle game” with --the battle game--.
Claim 17, at line 6, replace “a battle” with --the battle--.
Claim 17, at line 7, replace “a virtual space” with --the virtual space--.
Claim 1, at line 8, replace “a battle game” with --the battle game--.


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILAP SHAH whose telephone number is (571)272-1723.  The examiner can normally be reached on Monday - Friday, 9:30-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MILAP SHAH/Primary Examiner, Art Unit 3715